                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    ANTHONY GARRETT, SR., et al.,                         Case No. 2:19-CV-1159 JCM (VCF)
                 8                                          Plaintiff(s),                        ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Garrett Sr. v. Las Vegas Metropolitan Police
               14
                      Department, case number 2:19-cv-01159-JCM-VCF.
               15
                             On October 18, 2019, petitioner Jamon Hicks filed a petition for permission to practice
               16
                      pro hac vice. (ECF No. 8). Hicks failed to have the verified petition notarized, so a minute
               17
                      order was entered directing Hicks to refile the petition with a notary’s signature and seal. (ECF
               18
                      No. 9); see LR IA 11-2(a) (“Applications must be by verified petition on the form furnished by
               19
                      the clerk.”). Hicks refiled the petition on October 22, 2019, properly notarized but without an
               20
                      appropriate signature from plaintiff or plaintiff’s authorized representative. (ECF No. 11).
               21
                      Another minute order was then entered directing Hicks to refile the petition in compliance with
               22
                      Local Rule IA 11-2. (ECF No. 12). No revised petition has since been filed.
               23
                             Therefore, the court will deny Hicks’ verified petition (ECF No. 8). See LR IA 11-2(h)
               24
                      (“The court may grant or deny a petition to practice under this rule.”).
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            Hicks shall file, within ten (10) days of the entry of this order, a verified petition that
                2     fully complies with the applicable local rules. Failure to timely comply will result in “the
                3     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).
                4            Accordingly,
                5            IT IS SO ORDERED.
                6            DATED December 11, 2019.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
